DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer meeting all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,356,578. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader than the patent claims or obvious in view of well-known prior art. 
In the table below, the italicized limitations in the patent claims are not in the application claims and the bolded portions are compared in the following discussion. In both the application and patent independent claims, looking at the preambles as a whole, the output “achromatic image data” is the “generated image data”. Comparing the body of those claims and looking at the bolded language below, note that the “color information of the object included in the input image data” is recited in both claims (i.e., inherently it has been acquired in the patent claims). Looking at the dependent claims, with a few exceptions, the limitations in the application claims are encompassed by the patent claims as matched up in the table below. Comparing application claim 3 to patent claim 1, the scope of color information replacement (conversion) by a signal value corresponding to achromatic color covers being done before or after enhancement processing. Comparing application 6 to patent claim 4, and referring back to patent claim 1, what is determined to satisfy or not satisfy the predetermined condition is a value corresponding to color information of the pixel of interest. In application claim 10,  grayscale conversion of color images is well-known in the prior art and would have been obvious to one of ordinary skill in the art to have used in the patent claims for improved edge or line discriminability. 
Application Claims
Patent Claims

     1. An image processing apparatus configured to generate image data represented in achromatic color from input image data and output the
achromatic image data to a printer, the image processing apparatus comprising:
     
     a controller having one or more processors which execute instructions
stored in one or more memories, the controller being configured to: 
    
     acquire color information to be used for an object included in the input image data; 
     
     perform enhancement processing on a pixel of interest in the input image data on the basis that the color information of the pixel of interest does not [

     replace the color information on which the enhancement processing is
performed with a signal value corresponding to achromatic color.

     3. The image processing apparatus according to claim 1, wherein the color information before the enhancement processing is performed is color information converted by a signal value corresponding to achromatic color.


     1. An apparatus configured to generate image data represented in achromatic color from input image data and output the generated image data to a printer, the apparatus comprising:
     

     a controller having one or more processors which execute instructions stored in one or more memories, the controller being configured to:

     replace color information of an object included in the input image data with an achromatic signal value;
     
     determine, based on an achromatic signal value corresponding to color information of a pixel of interest in the input image data, whether the pixel of interest satisfies a predetermined condition; and
     
     perform enhancement processing on the color information of the pixel of interest in a case where the pixel of interest is determined not to satisfy the predetermined condition.

     14. This method claim corresponds to the above apparatus claim and the same comparison to patent claim 14 applies.

     14. This method claim corresponds to the above apparatus claim and the same comparison to application claim 14 applies.


     2. The image processing apparatus according to claim 1, wherein the controller is further configured to: determine whether the pixel of interest satisfies the predetermined condition on the basis of information corresponding to the color information of the pixel of interest, and perform the enhancement processing on the color information of the pixel of interest on the basis that the pixel of interest does not satisfy the predetermined condition.

     4. The apparatus according to claim 1, wherein, in a case where the pixel of interest is determined not to satisfy the predetermined condition, the controller generates and includes, in attribute information of the pixel of interest, information indicating that the enhancement processing is to be performed.

     5. The apparatus according to claim 4, wherein the controller determines whether attribute information includes the information indicating that the enhancement processing is to be performed, and performs the enhancement processing on the color information of the pixel of interest in a case where the attribute information of the pixel of interest and attribute information of a pixel adjacent to the pixel of interest include the information indicating that the enhancement processing is to be performed.

     6. The apparatus according to claim 5, wherein the controller determines whether the color information of the pixel of interest is a same as color information of the adjacent pixel, and performs the enhancement processing on the color information of the pixel of interest in a case where the attribute information of the pixel of interest and the attribute information of the adjacent pixel include the information indicating that the enhancement processing is to be performed and the color information of the pixel of interest is the same as the color information of the adjacent pixel.





     4. The image processing apparatus according to claim 1, wherein the controller is further configured to: calculate a difference between the signal value corresponding to the color information of the pixel of interest and an achromatic signal value corresponding to color information of a pixel adjacent to the pixel of interest, and determine whether the pixel of interest satisfies the predetermined condition by comparing the difference with a threshold.


     2. The apparatus according to claim 1, wherein the controller calculates a difference between the achromatic signal value corresponding to the color information of the pixel of interest and an achromatic signal value corresponding to color information of a pixel adjacent to the pixel of interest, and determines whether the pixel of interest satisfies the predetermined condition by comparing the difference with a threshold.

     5. The image processing apparatus according to claim 4, wherein, in a case where the difference is smaller than the threshold, the pixel of interest is determined not to satisfy the predetermined condition and, in a case where the difference is equal to or larger than the threshold, the pixel of interest is determined to satisfy the predetermined condition.


     3. The apparatus according to claim 2, wherein, in a case where the difference is smaller than the threshold, the pixel of interest is determined not to satisfy the predetermined condition and, in a case where the difference is equal to or larger than the threshold, the pixel of interest is determined to satisfy the predetermined condition.

     6. The image processing apparatus according to claim 1, wherein the controller is further configured, in a case where the color information of the pixel of interest does not satisfy the predetermined condition, to generate information for performing the enhancement processing on the color information.


     4. The apparatus according to claim 1, wherein, in a case where the pixel of interest is determined not to satisfy the predetermined condition, the controller generates and includes, in attribute information of the pixel of interest, information indicating that the enhancement processing is to be performed.

     7. The image processing apparatus according to claim 1, wherein the enhancement processing is trapping processing.


     7. The apparatus according to claim 1, wherein the enhancement processing is trapping processing.








     8. (new) The image processing apparatus according to claim 1, wherein the enhancement processing is sharpness processing.


8. The apparatus according to claim 1, wherein the enhancement processing is sharpness processing.

     9. (new) The image processing apparatus according to claim 1, wherein the controller is further configured to: correct color information of a pixel included in the input image data, make a first correction to the color information of the pixel of interest in a case where the pixel of interest does not satisfy the predetermined condition, and make a second correction different from the first correction to the color information of the pixel of interest in a case where the pixel of interest satisfies the predetermined condition.


     9. The apparatus according to claim 1, wherein the controller corrects color information of a pixel included in the input image data, and wherein the controller makes a first correction to the color information of the pixel of interest in a case where the pixel of interest is determined to satisfy the predetermined condition, and makes a second correction different from the first correction to the color information of the pixel of interest in a case where the pixel of interest is determined not to satisfy the predetermined condition.


     10. (new) The image processing apparatus according to claim 9, wherein the first correction is processing for converting red (R), green (G), and blue (B) signal values included in the color information of the pixel of interest so that each of the RGB signal values has the same value after grayscale conversion, and the second correction is processing for converting the RGB signal values included in the color information of the pixel of interest so that each of the RGB signal values has a different value after grayscale conversion.


     10. The apparatus according to claim 9, wherein the first correction is processing for converting red (R), green (G), and blue (B) signal values included in the color information of the pixel of interest so that the RGB signal values become the same, and the second correction is processing for converting the RGB signal values included in the color information of the pixel of interest so that all the RGB signal values do not become the same.

     11. (new) The image processing apparatus according to claim 9, wherein the enhancement processing is trapping processing.






     11. The apparatus according to claim 8, wherein the enhancement processing is trapping processing.




     12. (new) The image processing apparatus according to claim 1, wherein the controller is further configured, after performing the enhancement processing, to generate the image data represented in achromatic color by replacing color information to be used for the object included in image data corresponding to the input image data with a signal value corresponding to achromatic color.


     12. The apparatus according to claim 1, wherein, after performing the enhancement processing, the controller generates the image data represented in achromatic color by replacing color information of the object included in image data corresponding to the input image data with an achromatic signal value.

     13. (new) The image processing apparatus according to claim 1, wherein the printer produces an output based on the generated image data represented in achromatic color.


     13. The apparatus according to claim 1, wherein the printer produces an output based on the generated achromatic image data.



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description).  The new title should take into account any amendments to the claims to best indicate the claimed invention.  
The title must be as short and specific as possible (see 37 CFR 1.72(a)).  Applicant should distill a description of the claimed invention into as few words as possible to capture the essence of the claimed invention.
Rather than reciting statutory categories (apparatus, method, product) and some generic descriptor (e.g., image processing, printing, etc.), a title that is specific to and characterizes the essence or key aspect(s) of the claimed invention should be submitted.
  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 May 2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP 2017-038242 A on pages 1-2 of the specification.

Cited Art
The prior art and other references made of record and not relied upon are considered pertinent to applicant's disclosure. 

Miyamura (US 8456695 B2) discloses an image processing device for converting input image data in input color space into output image data in output color space comprises an input unit configured to input a plurality of input pixel signals comprising the input image data, a designation unit configured to designate an achromatic condition for pixels corresponding to the plurality of input pixel signals, and an achromatic judgment unit configured to judge whether or not each of the plurality of input pixel signals input by the input unit satisfies the achromatic condition, wherein the achromatic judgment unit judges that a pixel which corresponds to a particular input pixel signal is an achromatic pixel where the particular input pixel signal satisfies the achromatic condition (abstract/summary).

Ishihara (US 2004/0257621 A1) discloses a method, apparatus, and program of image processing for generating graphics data according to picture description instructions based on original image data of full-color, and a medium for storing the program. The method, apparatus, and program include a chromatic tester, an obtainer, a color converter, and a converting condition designator. The chromatic tester determines whether a pixel of the original image data is chromatic or achromatic. The obtainer obtains an image property of the pixel. The color converter converts the original image data into CMYK data for printing according to a predetermined converting condition. The converting condition designator designates a type of the predetermined converting condition for the pixel determined as achromatic by the chromatic tester according to the image property obtained by the obtainer (abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467. The examiner can normally be reached 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammed Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	




/Scott A Rogers/
Primary Examiner, Art Unit 2672
04 October 2022